Case 3:21-cr-00011-MHL Document 40 Filed 05/07/21 Page 1 of 1 PagelD# 143

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
UNITED STATES OF AMERICA
V. Criminal No.: 3:21erl11-1
OSCAR ARMANDO GONZALEZ ROMERO,
Defendant.
ORDER

This matter is before the Court for consideration of a Report and Recommendation of the
Magistrate Judge, (ECF No. 32), regarding Magistrate Judge Elizabeth W. Hanes’s acceptance of
Defendant Oscar Armando Gonzalez Romero’s plea of guilty to Counts One, Two, Three, and
Four of the Indictment. On April 22, 2021, Magistrate Judge Hanes accepted Romero’s plea of
guilty pursuant to a Federal Rule of Criminal Procedure 11 proceeding conducted with the
consent of Romero’s and counsel.

It appearing that Magistrate Judge Hanes made full inquiry and findings pursuant to Rule
11; that Romero was given notice of the right to file specific objections to the Report and
Recommendation that has been submitted as a result of the proceeding; and it further appearing
that no objection has been asserted within the prescribed time period, it is hereby ORDERED
that the Report and Recommendation of the Magistrate Judge is ADOPTED, (ECF No. 32), and
Romero is found guilty of Counts One, Two, Three, and Four of the Indictment.

It is SO ORDERED.

| hy 1 e
M. H a at
United States District Judge

Date: 4/+/2 \

Richmond, Virginia
